Citation Nr: 1538483	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  08-19 823A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral Achilles tendonitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1998 to October 1998, October 2003 to April 2005, and June 2005 to September 2007.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In January 2012 and June 2014, the Board remanded this appeal for additional development.  Pursuant to the Board's remand directives, the RO asked the Veteran to identify any additional medical treatment records related to his Achilles tendonitis and provided him with new VA examinations.  See December 2014 Supplemental Statement of the Case.  The Board finds substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West., 13 Vet. App. 141, 147 (1999).

This appeal was processed using the Virtual VA paperless claims processing system.  Any future consideration of this case should account for the existence of the electronic record.


FINDING OF FACT

The Veteran's bilateral Achilles tendonitis relates to service.


CONCLUSION OF LAW

The criteria for service connection for bilateral Achilles tendonitis are satisfied.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Because the Veteran's claim has been granted, any error related to the VCAA with respect to this a is harmless.  See id; Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).

Merits of the Claim

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Entitlement to service connection may be established on a direct basis with evidence showing (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a).

The Veteran's service treatment records (STRs) establish that he was diagnosed as having bilateral Achilles tendonitis in service.  April 2007 STRs (diagnosing chronic Achilles tendonitis); July 2007 Medical Evaluation Board Addendum (noting that the Veteran "had been diagnosed with bilateral Achilles tendonitis left greater than right").  In August 2005, during his deployment in Iraq, the Veteran was treated for bilateral ankle sprain and placed on profile.  See June 2007 Report of Medical Examination (reporting that the Veteran's "chronic Achilles tendonitis" had its onset in Summer 2005).  In January 2006, he was assessed as having Achilles tendonitis after an in-service physical examination revealed "some discomfort along the Achilles tendon attachment posteriorly."  See also April 2007 STRs (placing the Veteran on profile due to chronic Achilles tendonitis); July 2007 Military Memorandum.  In August 2007, a U.S. Army Physical Evaluation Board recommended separation from service with severance pay based, in part, on the Veteran's bilateral Achilles tendinitis.  In the month (July 2007) prior to the Physical Evaluation Board's recommendation), a military doctor observed that the Veteran's Achilles tendinitis "may marginally improve in a shoe of comfort and nonmilitary type of activities" to imply that the Veteran's disability would not completely resolve.  July 2007 STRs; see also December 2007 Notice of Disagreement (NOD).

Multiple STRs document treatment for Achilles tendonitis and associated pain on the left side, which is more severe than on the right.  See August 2005 Statement of Medical Examination and Duty Status; August 2005 STRs (noting "pain along mid-achilles," an inability "to ambulate painlessly barefoot," and "multiple episodes of pain and neuropathy"); June 2007 Report of Medical Examination; June 2007 Statement of Medical Examination and Duty Status; July 2007 Medical Evaluation Board Addendum.

A September 2007 VA examination report-completed shortly after the Veteran separated from service-documents a history of bilateral heal pain beginning in 2005, but shows that the Veteran's feet were normal on examination.  Similarly, VA medical records from December 2007 note a past medical history of bilateral Achilles tendonitis, but not a current diagnosis for the Veteran's disability.  See also October 2008, June 2010, and March 2012 VA Examination Reports.  In contrast, the October 2014 VA examiner diagnosed the Veteran as having Achilles tendonitis of the left heel and related the Veteran's disability to an in-service left ankle sprain.  October 2014 VA Examination Report.

The Veteran's lay statements suggest that his diagnosed Achilles tendonitis relates to service.  In February 2007, the Veteran reported that he had been treated for Achilles tendonitis since 2005.  February 2007 Annual Medical Certificate.  In December of the same year (2007), he asserted that "I now and previously have had constant pain in the Achilles tendons in both feet."  December 2007 NOD.  In September 2008, the Veteran reported that he was treated for Achilles tendonitis in service and informed by a military doctor that his tendonitis is a life-long disability.  He also reported that three podiatrists diagnosed him as having bilateral Achilles tendonitis while he was in service.  See September 2008 Statement and July 2008 Substantive Appeal.

The Veteran's in-service diagnosis of bilateral Achilles tendonitis establishes that his claimed disability manifested in service and that the Veteran had a current diagnosis during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that a disability is current if it existed at any time during the pendency of the claim, even if the disability resolved prior to adjudication).  The medical evidence also establishes that the Veteran has experienced symptoms of bilateral Achilles tendonitis throughout the claims period and that his disability relates to service.  July 2007 STRs (observing that the Veteran's Achilles tendonitis is a permanent disability); October 2014 VA Examination Report (associating the Veteran's tendonitis to an in-service ankle sprain).  Moreover, the Veteran's lay statements confirm that his Achilles tendonitis resulted in ongoing pain and discomfort since the disability first manifested in service.  December 2007 NOD; see also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that lay statements regarding symptoms such as pain that are experienced on a first-hand basis constitutes competent evidence); Jandreau v. Nicholson, 492 F. 3d 1372, 1377 & n4 (Fed. Cir. 2007).

The evidence is at least in equipoise as to whether the Veteran's bilateral Achilles tendonitis relates to service.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The benefit-of-the-doubt rule applies and service connection for bilateral Achilles tendonitis is granted.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990).


ORDER

Service connection for bilateral Achilles tendonitis is granted.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


